In an action to recover damages for personal injuries, and for medical expenses and loss of services, the appeal is from a judgment entered on a jury’s verdict in favor of respondents. Respondent Hermine Reiss, then an infant, was injured while a guest in appellants’ motor vehicle which collided with another motor vehicle in the State of Massachusetts. Judgment affirmed, with costs. Under established decisions of the State of Massachusetts, a guest may recover from his host only upon proof of gross negligence. (Lefeave *793v. Ascher, 292 Mass. 336; Altman V. Aronson, 231 Mass. 588; Massalettó V. Fitzroy, 228 Mass. 487.) In our opinion, the facts warranted a finding of gross negligence. Nolan, P. J., Beldoek and Hallinan, JJ., concur; Wenzel and Ughetta, JJ., dissent and vote to reverse the judgment and to dismiss the complaint on the ground that a sudden, single, precipitate act does not per se constitute “gross negligence ”, which has been defined as “more than a mere want of due care ” (Desroches v. Holland, 285 Mass. 495, 498).